Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	This Office Action is in response to initially filed application dated 7/2/2019.  Claim 1 has been cancelled and claims 2-21 are pending and being examined in this reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 8-10, and 12-19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b] as being anticipated by United States Patent Application Publication No. 2005/0251409 A1 to Johnson et al. (“Johnson”).

In regards to claims 2, 13, and 18, Johnson discloses the following limitations:
A method implemented at a centralized data management platform accessible to users in a plurality of user groups, comprising: (Johnson teaches a centralized data management platform that serves multiple user groups.  see at least Figures 1 and 20)
communicatively coupling one or more servers to each other and to the plurality of user groups, wherein the one or more servers host a user group database, a rules database, and an information database, the information database storing data that is provided by and accessible to the plurality of user groups; (Johnson teaches a server coupled to user groups and hosting user/rules/information databases.  see at least Abstract, Figures 1 and 18-20)  
for each of the plurality of user groups: assigning a super user account; creating a plurality of user access accounts according to user information and authentication information associated with a plurality of users; storing, in the user group database, user data related to the super user account and the plurality of user access accounts; and customizing the user access accounts by the super user account, including: receiving inputs from the super user account; and in accordance with the inputs of the super user account, defining data management rules for the plurality of user access accounts according to the user information of the plurality of users, and storing in the rules database the data management rules in association with the plurality of user access accounts; (Johnson discloses a super user account used to create user access accounts including all the roles/rules/groups/functions and storing the associated information in the databases.  see at least Abstract, Figure 1, Figure 18, ¶¶ 00127-0131; 0207-0216; 0223-0229; 
receiving from a first user account of a first user group a request to query the information database; and in response to the request to query the information database: identifying a first data management rule defined for the first user account; querying the information database to identify a first data item that satisfies the first data management rule; and transmitting the first data item to the first user account, thereby customizing a view of the information database including the first data item for the first user account according to the first data management rule defined by the super user account of the first user group. (Johnson discloses creating user groups and associated rules for those groups such as shopper groups, when a user queries the catalog the item displayed is based on the set up roles/rules associated with the group the user belongs such as price markups and item view permissions being customized for the group.  see at least Abstract, Figures 1 and 18, and ¶¶ 0268-0272; 0274-0280)

In regards to claims 3 and 14, Johnson discloses the following limitations:
 further comprising: receiving a data processing request associated with the first data item from the first user account; and processing the first data item in response to the data processing request. (Johnson discloses the ability to edit/change/modify items based on a data item.  see at least ¶¶ 0289-0294)

In regards to claims 4 and 15, Johnson discloses the following limitations:
 further comprising: in accordance with the first data management rule, determining an approval instruction for the data processing request associated with the first data item. (see at least Johnson ¶¶ 0052, 0079-0082, 0127-0130, and 0153-0155)


In regards to claims 8 and 16, Johnson discloses the following limitations:
wherein the data provided by the plurality of user groups is stored in the information database according to common data formats. (see at least Johnson ¶¶ 0122-0124)

In regards to claims 9 and 17, Johnson discloses the following limitations:
wherein the one or more servers correspond to a location that is independent from the plurality of user groups or associated with one of the plurality of the user groups. (Johnson discloses accessing by a plurality of users the system from a remote location via the internet.  see at least Figure 20)

In regards to claims 10 and 19, Johnson discloses the following limitations:
wherein the user information of the plurality of users includes information of user groups to which the plurality of users belong and information of roles of the plurality of users in the user groups, and the data management rules are customized for the plurality of user access accounts according to the information of roles or user groups of the plurality of users. (see at least Johnson ¶¶ 0127-0131)


In regards to claims 12 and 21, Johnson discloses the following limitations:
wherein: the plurality of user groups includes a first subset of user groups of a first type and a second subset of user groups of a second type; the first subset of user groups includes the first user group associated with the first user account; and the data stored in the information database is provided by the second subset of user groups in the plurality of user groups. (Johnson discloses setting up by a super user account(supplier portal administrator), multiple system administrator accounts, that have the ability to create and modify supplier and user accounts.  see at least Abstract ¶¶ 0127-0131, 0205-0209, 0229, 0236-0237)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 11, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2005/0251409 A1 to Johnson et al. (“Johnson”), in view of United States Patent No. 7,117,165 B1 to Adams (“Adams”).


In regards to claim 5, Johnson does not appear to specifically disclose the following limitations:
wherein processing the first data item includes associating a sequence of instructions with the data processing request in accordance with the first data management rule.
The Examiner provides Adams to teach the following limitations:
wherein processing the first data item includes associating a sequence of instructions with the data processing request in accordance with the first data management rule. (see at least Adams Col. 6 lines 5-7 and 12-15)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include in the system and method of Johnson the teachings of Adams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 6, Johnson does not appear to specifically disclose the following limitations:
further comprising: in accordance with the first data management rule, disabling the first user account from approving the data processing request when the first data item exceeds a data processing limit.
The Examiner provides Adams to teach the following limitations:
further comprising: in accordance with the first data management rule, disabling the first user account from approving the data processing request when the first data item exceeds a data processing limit. (see at least Adams Col. 6 lines 12-15 and 24-30; Col. 5 lines 11-12; Col. 4 lines 28-29; and Col. 17 lines 1-9.  the purchasing department can both create a req and reject the approval based on spending limits.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include in the system and method of Johnson the teachings of Adams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Johnson does not appear to specifically disclose the following limitations:
 wherein the first data item is associated with a subset of the plurality of user groups, and in accordance with the first data management rule, user groups in the subset are prioritized to be involved in processing the data processing request.
The Examiner provides Adams to teach the following limitations:
wherein the first data item is associated with a subset of the plurality of user groups, and in accordance with the first data management rule, user groups in the subset are prioritized to be involved in processing the data processing request. (Adams teaches determining from which supplier items are ordered in accordance with a procurement policy.  see at least Adams Col. 5 line 66, Col. 6 line 4, Col. 4 Lines 28-29)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include in the system and method of Johnson the teachings of Adams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 11 and 20, Johnson does not appear to specifically disclose the following limitations:
wherein the data management rules include an approval ability and a data processing limit of each of the plurality of user access accounts associated with each of the plurality of user groups.
The Examiner provides Adams to teach the following limitations:
wherein the data management rules include an approval ability and a data processing limit of each of the plurality of user access accounts associated with each of the plurality of user groups. (see at least Adams Col. 5 line 66 – Col. 6 line 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include in the system and method of Johnson the teachings of Adams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627